Citation Nr: 1412682	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-45 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected asbestosis.  

2.  Entitlement to an initial compensable disability rating for the asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of these claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days to allow the Veteran time to obtain and submit supporting evidence, specifically, the results of an additional pulmonary function test (PFT) that he believed would show greater respiratory impairment or diminished breathing capacity than was determined during his VA compensation examination and therefore, in turn, entitlement to a higher disability rating for his asbestosis.

The claim of entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected asbestosis, requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for an initial compensable disability rating for the asbestosis.



FINDING OF FACT

The probative (meaning competent and credible) evidence of record indicates the asbestosis contributed to a decrease in PFT, with Forced Vital Capacity (FVC), at worst, of 84.3 percent of predicted value and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), at worst, of 64.1 percent of predicted value.  


CONCLUSION OF LAW

The criteria are met for a higher initial 30 percent disability rating, though no greater, for the asbestosis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 

"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision at issue by way of June and September 2009 letters sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claim (when it was for service connection) and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted, which it subsequently was.

His claim for a higher initial rating for the asbestosis arose in the context of him trying to first establish his underlying entitlement to service connection for this disability, which he since has done, in turn allowing for the granting of his initial claim.  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).


Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC in October 2010, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  See 38 U.S.C.A. § 7105(d).  See also Goodwin, 22 Vet. App. 128.  He therefore has received all required notice concerning his downstream initial-rating claim.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility that the assistance would aid in the substantiation of the claim.

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent obtainable.  The evidence of record includes his STRs, post-service private and VA medical records, the report of his December 2009 VA compensation examination containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria, his personal statements and hearing testimony from him and his representative, and the additional evidence (additional PFT) he has submitted since the hearing also addressing the applicable rating criteria.  Indeed, it is primarily because of the results of this additional PFT submitted since the hearing that the Board in turn is assigning a higher initial rating for the asbestosis.


The December 2013 Travel Board hearing transcript reflects that the presiding Veterans Law Judge, the undersigned, identified the material issues, discussed what was necessary to establish this claim and discussed potentially relevant evidence that might tend to do this, hence, the reason for subsequent submission of the additional PFT report.  Thus, the Board finds that the presiding Veterans Law Judge's duties pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010), were met and that the Veteran was not prejudiced by the conducting of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  

There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

After reviewing the relevant evidence, the Board finds that the asbestosis warrants a higher initial 30 percent disability rating, though no greater rating, under 38 C.F.R. § 4.97DC 6833.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged" rating is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found; this practice is known as a "staged" rating.  See id. at 126.  

The Veteran's service-connected asbestosis has been rated under 38 C.F.R. § 4.97, DC 6833.  The General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833) provides for a 100 percent evaluation for the following test results:  FVC less than 50 percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is assigned for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limit.  

A 30 percent evaluation is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) 56- to 65-percent predicted.  

A 10 percent evaluation is assigned for FVC of 75 to 80 percent predicted or; DLCO (SB) 66- to 80-percent predicted.

38 C.F.R. § 4.97, DCs 6825-6833.

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When there is a disparity between the results of different PFT's Forced Expiratory Volume in one second (FEV-1), FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  Id.  

In this case the medical evidence of record, including especially the private and VA medical records and the December 2009 VA examination report, collectively indicates that the Veteran's asbestosis, at worst, is manifested by decreased PFT results, with FVC, at worst, of 84.3 percent of predicted value and DLCO (SB), at worst, of 64.1 percent of predicted value.  Private and VA medical records reflect that, throughout the duration of the appeal, his FVC results have ranged from 84.3 to 99 percent predicted and that his DLCO (SB) results have ranged from 64.1 to 82.3 percent of predicted.

While the Board sees that the December 2009 VA PFT results were not included in the VA medical records associated with the file, the testimony provided by the Veteran and his representative during the December 2013 Travel Board hearing indicated that the results of the December 2009 PFTs were not favorable to the claim and, in fact, were the basis for at least initially assigning the 0 percent, i.e., noncompensable evaluation.  In fact, the December 2009 PFT results were noted in the October 2010 SOC, indicating FVC was 86.7 percent predicted and DLCO (SB) was 82.3 percent predicted, and therefore did not meet the criteria for a compensable rating.  Id.  Those results, at most, showed just "mild" impairment.

The additional PFT the Veteran submitted after his hearing, however, showed greater respiratory impairment/diminished breathing capacity, indeed, sufficient to warrant assigning a higher 30 percent rating for this disability.

But while a higher 30 percent evaluation is deemed warranted, the Board finds no support for assigning an even greater rating at any time since the effective date of the underlying grant of service connection.  As noted in the findings already discussed, the medical evidence of record does not show that the Veteran's asbestosis is so severe as to result in an FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limit.  So he has not shown entitlement to a disability rating exceeding 30 percent at any time during the pendency of his claim.

Thus, in sum, the Board concludes that his asbestosis has warranted a higher 30 percent disability rating when resolving all reasonable doubt in his favor concerning its severity, when most disabling, but no greater rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In coming to this conclusion, the Board has considered the Veteran's lay statements  and testimony regarding the severity of his service-connected asbestosis and has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing shortness of breath, etc., and his statements and testimony regarding experiencing symptoms and their effect on his daily life are competent and credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the PFT results mentioned.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extra-schedular Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the Veteran's asbestosis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptoms (e.g., lung capacity measured by FVC and DLCO (SB) according to the results of the PFTs as well as exertion based on exercise testing, etc.) and provides for ratings higher than that assigned based on more significant functional impairment.  See 38 C.F.R. §§ 4.96, 4.97, DC 6833.  The rating criteria also provide additional compensation or even higher ratings in light of maximum exercise capacity based on oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or the requirement of outpatient oxygen therapy.  See Id.  

Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular rating assigned for this disability.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence of record, including the private and VA medical records as well as the report of the December 2009 VA examination, does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the asbestosis and the Veteran has not alleged as much.  38 C.F.R. § 3.321(b)(1).  The evaluation and treatment for his asbestosis has been primarily, if not entirely, on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

A higher 30 percent initial disability rating, though no greater rating, is granted for the asbestosis, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As concerning the remaining claim, the December 2009 VA compensation examiner did not provide any supporting data or reasoned explanation or analysis as to why he concluded that the Veteran's obstructive sleep apnea was not caused by his service-connected asbestosis.  Also, besides noting that he was unable to make a direct connection between these two conditions, there was no indication of why he could not determine without speculating whether the asbestosis alternatively is aggravating the sleep apnea.  In claims, as here, of entitlement to secondary service connection, the opinion must address both causation and aggravation.  See 38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This opinion therefore is inadequate, and it is incumbent on the Board in this circumstance to obtain all necessary supplemental comment.  38 C.F.R. § 4.2.  Once VA undertakes the effort to provide an examination for a medical nexus opinion in a claim of entitlement to service connection, even if not statutorily obligated to do so, the duty to assist requires that VA ensure the adequacy of the examination and opinion, else, notify the Veteran why this cannot be done.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


Accordingly, this claim for obstructive sleep apnea is REMANDED for the following additional development and consideration:

1.  Obtain a supplemental VA medical nexus opinion regarding the Veteran's claim of entitlement to service connection for obstructive sleep apnea as secondary to his asbestosis.  The claims file, including a complete copy of this remand and the potentially relevant findings during and since service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.  

The examiner is asked to answer the following:  

(a)  Whether it is as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea incepted during his active military service from January 1962 to January 1966; or, alternatively,

(b)  Whether it is as likely as not (50 percent or greater probability) this sleep apnea was either caused by his service-connected asbestosis OR is being aggravated by the asbestosis, meaning permanently worsened beyond its natural progression.

It is imperative the examiner provide explanatory rationale for the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 

If, as partly before, an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason, whatever that may be, such as there are several possible etiologies within none more prevalent than another.  So merely saying you cannot respond will not suffice.

2.  Ensure the examiner's opinion is responsive to these determinative issues of causation and aggravation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim of entitlement to service connection for obstructive sleep apnea in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


